DETAILED ACTION
This action is responsive to the Application filed on 08/02/2019. Claims 1-20 are pending in the case. Claims 1 and 18 are the independent claims.
This action is non-final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application is a national stage (Application under 35 U.S.C. 371) of PCT/KR2018/015148. Examiner notes that while there is a WIPO publication, there is no clearly-marked certified copy of the foreign application in the file record.
Acknowledgement of References Cited By Applicant
As required by MPEP 609 (c), the Applicants’ submission of the Information Disclosure Statement(s) is/are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. 
As required by MPEP 609 (c)(2), a copy of each PTOL-1449, initialed and dated by the Examiner, is attached to the instant office action.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “110” has been used to designate both input unit (see [126]) and microphone (see [211]).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: FIG 1 is 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “185” in FIG 3
The drawings are objected to for minor informalities: there are two “mobile terminal 600” in FIG 2. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to for the following informalities:
[46] reads “FIGS. 7 to 24 are views showing a control device according to an embodiment of the present invention” however FIGs 16-18, 20 are flow diagrams, not views; and FIG 22 is an example of a user interface display.
[123] reads “However, the units of the vehicle control device 100 of FIG. 3 are unnecessary to realize the vehicle control device 100” which is unclear.
[164] reads “FIG 3 illustrates an example exterior of vehicle” (should be FIG 4).
[186] needs to insert “As illustrated in FIG 6”
[205] need to insert “As illustrated in FIG 7”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5, 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by BEN-HAMADOU, Achraf (Pub. No.: US 2018/0203506 A1).
Regarding claim 1, BEN-HAMADOU teaches the control method (abstract; FIGs 1, 2) comprising: 
monitoring a gaze of an occupant (user 100) present inside a vehicle (130) through a camera (image sensor 111; ([0056] continuously film user’s face; detecting whether eyes are directed toward one of devices 121, 122; [0071] determined user has look at one of devices);
receiving a control command from the occupant through an input unit 
determining a control target on the basis of a result of monitoring the gaze of the occupant and the control command ([0076] combines the result of the two analyses, audio and video, mentioned above, in order to determine whether the user 100 has given an instruction intended to control the device identified; instruction co which is [0077] converted to command cmd suitable for controlling device); and 
controlling the control target on the basis of the control command ([0077] command cmd is transmitted and executed to control device).
Regarding dependent claim 2, incorporating the rejection of claim 1, BEN-HAMADOU further teaches wherein the determining of a control target comprises: searching for a plurality of control targets on the basis of the result of monitoring of the gaze of the occupant; and specifying one of the plurality of control targets on the basis of the control command from the occupant ([0077] For example, if the device identified in step ED3 is the radio 122, and if the determined instruction co is the instruction "start", the radio 122 may switch on upon receiving the command cmd if it was previously turned off or in standby state; cmd may be merged with commands received directly via touch screen).
Regarding dependent claim 5, incorporating the rejection of claim 1, BEN-HAMADOU further teaches wherein the input unit is a microphone installed inside the vehicle, wherein the control method further comprising: receiving an utterance of the occupant through the microphone ([0073] audio stream received from microphone 112).
Regarding claim 18, BEN-HAMADOU teaches the control device ([0054] control device 110) comprising: 
an interface unit connected to a camera for monitoring a gaze of an occupant and an input unit receiving a control command from the occupant
a processor ([0053] analysis module 113 comprises a processor 114, such as a microprocessor, and a memory storage module 115) exchanging information with the camera and the input unit through the interface unit ([0053] analysis module 113 processes the audio stream "a" and the video stream v for identifying in these streams…), wherein the processor determines a control target on the basis of a result of monitoring the gaze of the occupant and the control command and controls the control target on the basis of the control command ([0053] identifies…an oral instruction intended for controlling one of the previously mentioned devices. If such an instruction is identified, it is transmitted to one of the devices 121 or 122 [0039] command based on oral instruction transmitted to device located in direction of gaze of the user)
Regarding dependent claim 19, incorporating the rejection of claim 18, BEN-HAMADOU further teaches the processor searches for a plurality of control targets on the basis of the result of monitoring of the gaze of the occupant and specifies one of the plurality of control targets on the basis of the control command of the occupant ([0077] For example, if the device identified in step ED3 is the radio 122, and if the determined instruction co is the instruction "start", the radio 122 may switch on upon receiving the command cmd if it was previously turned off or in standby state; cmd may be merged with commands received directly via touch screen).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 4, 20 are rejected under 35 U.S.C. 103 as being unpatentable over BEN-HAMADOU further in view of PUBLICOVER et al. (Pub. No.: US 2015/0338915 A1).
Regarding dependent claim 3, incorporating the rejection of claim 1, BEN-HAMADOU does not appear to expressly disclose the method further comprising: continuing to monitor the gaze of the occupant when the control target is determined (while [0056] continuously film user’s face; [0070] process of tracking the user's gaze thus continues as long as neither of the devices 121 or 122 has been selected).
PUBLICOVER is directed to (abstract) systems and methods for discerning the intent of a device wearer primarily based on movements of the eyes… performs eye tracking and controls screen display. The system can also utilize remote eye tracking camera(s), remote displays and/or other ancillary inputs. 
PUBLICOVER teaches continuing to monitor the gaze of the occupant when the control target is determined and while an action is being performed (see e.g. [0153] it may be advantageous to specify a component of an action prior to specifying one or more objects. As an example, the continuous activation mode described below allows actions to be performed on one or more objects repeatedly; see explanation of “look” in [0154] and how it is used with [0156] “go”; [0187] Eye-tracking cameras can also be used that are "peripheral" to processing units such as those connected via a USB (universal serial bus), wirelessly ( e.g. via Wi-Fi or Bluetooth), affixed to the dashboard of a car… The grammar and eye signals contained in the iUi GUI (user interface) can be relevant, useful, and/or be deployed in any of these contexts).
Accordingly, it would have been obvious to one having ordinary skill in vehicle interaction before the effective filling date of the claimed invention, having the teachings of BEN-HAMADOU and PUBLICOVER before them, to have combined BEN-HAMADOU (intermittent gaze tracking plus vocal control) and PUBLICOVER (continuous gaze tracking) and arrived at continuing to monitor the gaze of the occupant when the control target is determined with a reasonable expectation of success, the combination motivated by the improved eye tracking of PUBLICOVER in order to be prepared for performing an action on the next target once the current action is complete, an improvement as broadly stated in PUBLICOVER [0016] new paradigms are required to discern intent from eye movements while retaining the ability of individuals to visualize and interact with their environment.
Regarding dependent claim 4, incorporating the rejection of claim 3, BEN-HAMADOU as improved by PUBLICOVER further teaches wherein, once the control target is determined, the control target is controlled regardless of the result of monitoring of the gaze of the occupant (BEN-HAMADOU once determined what target user was looking at, system searches for oral instruction to control target as in [0078] combined with [0087] geometry of user’s lips from video stream to confirm oral instruction; this is clearly independent of what the user might be looking at next as determined in PUBLICOVER).
Regarding dependent claim 15, incorporating the rejection of claim 1, BEN-HAMADOU does not appear to expressly disclose when the control target is determined as a display unit inside the vehicle and the result of monitoring of the gaze of the occupant is a first region of the display unit, displaying an image in the first region on the basis of the control command. Note that both example devices 121, 122 taught in BEN-HAMADOU may be assumed to have a display unit ([0077] radio 121 has touch screen; [0047] GPS 122 must have a display in order to present instructions; other auxiliary device examples include [0003] mobile phone, [0004] air condition, windows [0005] where such devices are generally controlled via buttons or touch screen). Thus, while not explicitly stated, BEN-HAMADOU may be relied upon to teach the control target is determined as a display unit inside the vehicle. 
when the control target is determined as a display unit inside the vehicle and the result of monitoring of the gaze of the occupant is a first region of the display unit, displaying an image in the first region on the basis of the control command because:
[0020] teachings may be incorporated into conveyances (e.g., vehicle console/dashboard, instrument cluster, infotainment system, mirrors, seats, steering wheel, doors, purpose based devices that are operatively coupled for limited duration and/or specific functions, etc.)
By way of a first example, see FIG 5 and [0402] user can explore the contents of an image “selecting a pan and zoom” interactable; Upon entering the "pan and/or zoom" continuous activation mode(s), "+" (i.e., plus) 535 and"-" (i.e., minus) 536 symbols are displayed, typically near the center of the image and/or displayable area 530; as well as Continuous activation areas, or "nudges;' 531a, 531b, 531c, and 531d are represented by dashed rectangles at the edges of the display area 530. "Nudges" can be viewed to perform pan functions. The user can then activate any of the displayed commands as explained in [0403-0409]. [0413] However, when in a continuous activation mode, other command sets are generally not available (in order to avoid command ambiguities and/or inadvertent activations) until the user performs a "STOP" 534 to the continuous activation.
By way of a second example, see FIG 6 [0428] main (top-level) menu is activated; user is presented with interactables representing user applications within regions that are sized to conform to the angular resolution for reliable gaze detection and region selection; when activated [0429] main-menu example, the left sidebar 631 is unused for eye-signal control. The right sidebar 632 contains interactables that represent the following actions (from top to bottom): main reveal 633, go 634, and page scroll to the left 635. See [0433-0445] for description of menu options, any of which [0446] may be selected using eye-gaze (select, look, go).
By way of a third example, see FIG 7 [0447] which is similar to FIG 6, The eye-selectable region associated with each interactable is larger in the horizontal direction compared to FIG. 6, making selections easier.
[0449] FIG. 8 is an example of a screenshot 530 that might be viewed upon a selection and activation of a main-menu "mail" interactable (e.g., see FIGS. 6 and 7).
[0451] FIG. 9 is an example of a screenshot ofa display 530 that can be used as a numeric keypad in applications such as entering a numeric value or dialing a phone number.
What each of these examples have in common is the display is selected, contents are rendered including additional “eye activation” areas, which the user can then further activate using gaze in order to accomplish some function. PUBLICOVER explains in [0452] that using common principles makes the user experience more intuitive, shortens learning time, avoids inadvertent activations, etc.
Applying this technique to, for example, the radio touch screen of BEN-HAMADOU, one having ordinary skill can immediately see how gazing at the radio and issuing a vocal command “start” would turn on the radio, present an appropriate user interface for controlling the radio on the touch screen, and the user can then (using the technique of PUBLICOVER) continue to control the radio functions using gaze detection alone.
Thus, it would have been obvious to one having ordinary skill at the time the invention was effectively filed, having the teachings of BEN-HAMADOU and PUBLICOVER before them, to have combined the teachings and arrived at the claimed invention, motivated by the teachings in PUBLICOVER [0452], with a reasonable expectation of success.
Regarding dependent claim 16, incorporating the rejection of claim 15, BEN-HAMADOU does not appear to expressly disclose monitoring a gaze of the occupant, after displaying the image in the first region, to obtain a second monitoring result; receiving a second control command from the occupant; and displaying an image in a second region of the display unit on the basis of the second control command when a second control target is determined as the second region on the basis of the second monitoring result and the second control command. Incorporating the teachings of 
Regarding dependent claim 20, incorporating the rejection of claim 18, BEN-HAMADOU does not appear to expressly disclose when the control target is specified, the processor continues monitoring the gaze of the occupant (while [0056] continuously film user’s face; [0070] process of tracking the user's gaze thus continues as long as neither of the devices 121 or 122 has been selected). Incorporating the teachings of PUBLICOVER as discussed above in claim 3 cures this deficiency.
Claims 6, 7, 8 are rejected under 35 USC 103 as unpatentable over BEN-HAMADOU further in view of LAMB et al. (WO 2014/078480 A1, also published as CA 2891202 A1).
Regarding dependent claim 6, incorporating the rejection of claim 5, BEN-HAMADOU does not appear to expressly disclose lowering a weight of the result of monitoring of the gaze of the occupant and raising a weight of the utterance of the occupant received through the microphone when the control target is controlled on the basis of the control command (see instant application [16], [254],[275],[292] which states that the weights may be changed, but provides no details of how or why).
LAMB is similarly directed to controlling a device on the basis of gaze detection and voice input (see e.g. [0074] if the person is looking at the device while talking (as detectable using gaze detection), then the device may rely on that detected gaze, in combination with the detected speech, as a trigger to process an actual interaction). LAMB teaches that when detecting interaction, each possible input has an associated weight ([0077] output from each sensor is provided to various interface mechanisms to determine whether interaction is taking place (including gesture, gaze detection, speech, touch, proximity) [0084] each detection mechanism may produce a value or number reflecting a degree of certainty of the detection result (e.g., a real number from 0.0 to 1.0, where 0.0 means no interaction was detected and 1.0 means an interaction was certainly detected) where the [0085] the function F (formula 2) may produce a weighted sum or average of the values produced by the various detection mechanisms, where different weights may be given to different detection mechanisms, depending, e.g., on their known or perceived or historical accuracy. See further table in [0089].
The weights for the various detection mechanisms may vary dynamically based on information the device has learned from prior detections…. the weights assigned to certain mechanisms may be adjusted based on the accuracy or usefulness of those mechanisms. 
Accordingly, it would have been obvious to one having ordinary skill in vehicle interactions before the effective filling date of the claimed invention, having the teachings of BEN-HAMADOU and LAMB before them, to have combined BEN-HAMADOU (detecting voice and gaze in order to control a device) and LAMB (detecting at least voice and gaze in order to control a device, where each detection has an associated weight which may be adjusted for its usefulness) and arrived at lowering a weight of the result of monitoring of the gaze of the occupant and raising a weight of the utterance of the occupant received through the microphone when the control target is controlled on the basis of the control command with a reasonable expectation of success, the combination motivated by the improved detection of possible interaction using any input mechanism taught in LAMB, including the ability to [0095] disable mechanisms by setting their weight to 0 so that they do not operate or consume power when not needed.
Regarding dependent claim 7, incorporating the rejection of claim 1, BEN-HAMADOU does not appear to expressly disclose wherein the input unit is the camera, wherein the control method further comprising: receiving a touch input or a gesture input of the occupant as the control command through the camera, wherein the determining of a control target comprises: determining the control target on the basis of at least one of the touch input or the gesture input of the occupant and the result of monitoring of the gaze of the occupant.
LAMB is similarly directed to controlling a device on the basis of gaze detection and voice input (see e.g. [0074] if the person is looking at the device while talking (as detectable using gaze detection), then the device may rely on that detected gaze, in combination with the detected speech, as a trigger to process an actual interaction). 
However, LAMB determines that an interaction is taking place from other sensors as well (see e.g. [0087] and FIG 4K: gesture detection mechanism(s) 168 try to determine (at S410') whether any movement that they are detecting via the camera sensor(s) corresponds to a gesture… face/gaze detection mechanism(s) 184 try to determine (at S412') whether any images that they are detecting via the camera sensor(s) corresponds to at least one face… voice/speech detection mechanism(s) 176 try to determine (at S414') whether any sound that they are detecting via the microphone sensor(s) corresponds to a speech…). [0089] each detection mechanism may have a corresponding detection weight. 
LAMB further teaches [0098] Upon detection of possible interaction(s) (S406, FIG. 41), the device preferably maintains an indication of what kind of interaction(s) may be going on. This may be achieved by having the process of determining possible interactions (S406, FIGS. 4J, 4K) produce and provide information for use by subsequent processing. [00118] gestures may be used to confirm other detected information. [00128] Having determined the actual interaction (at S411), the device proceeds (at S413) to carry out the instructions or commands or queries associated with the actual interaction.
Thus LAMB teaches the input unit is the camera (detecting interaction of both gesture and gaze), wherein the control method further comprising: receiving a touch input or a gesture input of the occupant as the control command through the camera (detecting the gesture input of user; only one needs to be shown when recited in the alternative) wherein the determining of a control target comprises: determining the control target on the basis of at least one of the touch input or the gesture input of the occupant and the result of monitoring of the gaze of the occupant (using the gesture input to confirm the other input [e.g. gaze]).
Accordingly, it would have been obvious to one having ordinary skill in vehicle interfaces before the effective filling date of the claimed invention, having the teachings of BEN-HAMADOU and LAMB before them, to have combined BEN-HAMADOU (detecting voice and gaze in order to control a device) and LAMB (detecting voice and gaze in order to control a device, as well as detecting and combining other types of interaction mechanisms) and arrived at the claimed invention with a reasonable expectation of success, the combination motivated by the increased number of mechanisms that the user (occupant) could use within the vehicle in order to indicate desired device to be controlled.
Regarding dependent claim 8, incorporating the rejection of claim 1, BEN-HAMADOU further teaches wherein the input unit comprises the camera and a microphone installed in the vehicle (as discussed in claim 1). BEN-HAMADOU further teaches receiving an utterance of the occupant as a first control command through the microphone (as discussed in claim 1).
However, BEN-HAMADOU does not appear to expressly disclose wherein the control method further comprising: receiving a touch input or a gesture input of the occupant as a second control command through the camera; and determining the control target on the basis of the first control command and the second control command if accuracy of the result of monitoring of the gaze of the occupant is equal to or less than a reference value (see instant application [258] use other mechanisms when cannot detect gaze direction accurately).
As discussed in the rejections of claims 6 and 7, LAMB may be relied upon to teach receiving a touch input or a gesture input of the occupant as a second control command through the camera (determining user interaction includes gesture detected by the camera, in addition to detecting gaze and speech; each input assigned a separate weight as in [0089]; note only one needs to be shown when recited in the alternative); and determining the control target on the basis of the first control command and the second control command if accuracy of the result of monitoring of the gaze of the occupant is equal to or less than a reference value (whether an interaction is occurring at all is based on weights of all received inputs; if gaze detection weight is low (regardless of reason) the detected interaction will be based on the other received interactions, e.g. speech and gesture, where gesture can be used to confirm the other input (e.g. speech).
Accordingly, it would have been obvious to one having ordinary skill in vehicle interfaces before the effective filling date of the claimed invention, having the teachings of BEN-HAMADOU and LAMB before them, to have combined BEN-HAMADOU (detecting voice and gaze in order to control a device) and LAMB (detecting voice and gaze in order to control a device, as well as detecting and combining other types of interaction mechanisms) and arrived at the claimed invention with a reasonable expectation of success, the combination motivated by the increased number of mechanisms that the user (occupant) could use within the vehicle in order to indicate desired device to be controlled.
Claims 9, 13, 14 are rejected under 35 USC 103 as unpatentable over BEN-HAMADOU. 
Regarding dependent claim 9, incorporating the rejection of claim 1, BEN-HAMADOU does not appear to expressly disclose providing feedback to the occupant through a feedback unit installed inside the vehicle and including a reference region. However, BEN-HAMADOU does provide feedback by actually performing the interaction, that is, the user can hear a radio turn on (the example in [0077] “start” radio 122, noting that the user can also use touch screen input to control radio that is powered on); the user can see the GPS instructions (the example in [0082] “start” device 121 which is GPS [0047]); further the user can observe the change in any of the other auxiliary devices such as [0049] headlights or windows.
Thus there exists at least one feedback unit (e.g. the touch screen for radio 122; any inherent display for GPS 121) installed inside the vehicle and including a reference region (e.g. what is displayed on the feedback unit). This is commensurate with the instant application insofar as “reference region” may be “displayed” on the “feedback unit” as explained in the instant application [231].
Regarding dependent claim 13, incorporating the rejection of claim 1, BEN-HAMADOU further suggests displaying an image related to the control target on a display unit inside the vehicle when the control target is determined for at least the same reasons as claim 9 (e.g. the touch screen for radio 122 or any inherent display for GPS 121 are updated).
Regarding dependent claim 14, incorporating the rejection of claim 1, BEN-HAMADOU further suggests displaying an image related to the control target on the display unit of the vehicle when the control target is controlled for at least the same reasons as claim 9 (e.g. the touch screen for radio 122 or any inherent display for GPS 121 are updated).
Claims 10-12 are rejected under 35 USC 103 as unpatentable over BEN-HAMADOU in view of NG et al. (Pub. No.: US 2021/0276419 A1) further in view of GARCIA et al. (Pub. No.: US 2019/0043088 A1).
Regarding dependent claim 10, incorporating the rejection of claim 9, BEN-HAMADOU does not appear to expressly disclose rotating the feedback unit such that the reference region faces the control target when the control target is determined.
options may include at least one of a user input ( e.g., via the user manipulating or interacting with buttons/switches provided with the apparatus of various embodiments) or camera detection of the user (e.g., via use of a camera installed with the apparatus of various embodiments) or voice recognition of the user ( e.g., via use of an audio input means installed with the apparatus of various embodiments).  
Accordingly, it would have been obvious to one having ordinary skill in vehicle user interfaces before the effective filling date of the claimed invention, having the teachings of BEN-HAMADOU and NG before them to have used the rotating display of NG as an additional or alternative feedback (display) unit in BEN-HAMADOU, motivated by the improvements such a rotating display provides as explained in NG at [0030] provide an improvement over the existing fixed viewing angle from a display.
While BEN-HAMADOU in view of NG clearly teaches a feedback unit installed inside a vehicle including a reference region that is capable of rotating in response to voice or gaze input, the combination cannot be relied upon to teach the intended result of the rotation such that the reference region faces the control target when the control target is determined (e.g. to call the attention of the user to the control target).
GARCIA teaches (abstract) a rotatably-mounted sensor in a field of view of the vehicle occupant [that] collects information and data from its surroundings [which is processed] to identify relevant content to be presented to the vehicle occupant. The rotatably-mounted sensor is configured to rotate in a manner that directs the occupants gaze in a direction of the relevant content being presented. [0028] the relevant content is based on the context of the driver. [0033] the sensor can be rotated to capture the driver’s gaze (accompanied by an audible sound such as a beep, or a verbal command or message from the system within the vehicle) [0035] the system controller rotates the sensor in a direction of the relevant content 450. The onset motion of the rotation of the sensor suggests the driver focus their attention in the direction of the sensor's rotation, which coincides with the direction of the relevant content being presented to the driver.

Accordingly, it would have been obvious to one having ordinary skill in vehicle user interfaces before the effective filling date of the claimed invention, having the teachings of BEN-HAMADOU in view of NG and GARCIA before them, to have applied the intended result of GARCIA (rotating to call user’s attention to some information) to the rotating feedback unit (display) of BEN-HAMADOU in view of NG, and arrived at rotating such that the reference region faces the control target when the control target is determined (the user is informed of the control target), motivated by the need to provide feedback prior to executing an operation so that the user may confirm the system has correctly identified the target, with a reasonable expectation of success.
Regarding dependent claim 11, incorporating the rejection of claim 9, BEN-HAMADOU does not appear to expressly disclose rotating the feedback unit such that the reference region faces the occupant when controlling of the control target is completed. Incorporating the teachings of NG and GARCIA, discussed in the rejection of claim 10 above, cures this deficiency by considering the information to be presented is “the system is ready for next input”.
Regarding dependent claim 12, incorporating the rejection of claim 9, BEN-HAMADOU further teaches wherein the occupant comprises a first occupant and a second occupant ([0078] driver 100 and a passenger). BEN-HAMADOU does not appear to expressly disclose wherein the control method further comprising: rotating the feedback unit such that the reference region faces the second occupant when the control command is received from the second occupant. Incorporating the teachings of NG and GARCIA, discussed in the rejection of claim 10 above, cures this deficiency by considering the information to be presented is “the system is ready for next input”, where the last input was received from the driver as opposed to the occupant (noting there is no claimed requirement that the “second occupant” be a passenger).
Regarding dependent claim 17, incorporating the rejection of claim 15, BEN-HAMADOU does not appear to expressly disclose providing feedback to the occupant through a sound output unit installed inside the vehicle. Incorporating the teachings of 


It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).


CONCLUSION
The prior art made of record is considered pertinent to applicant’s disclosure and is recorded on Form PTO-892. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
SHAKERI et al. Novel Multimodal Feedback Techniques for In-Car Mid-Air Gesture Interaction. AutomotiveUI ’17, September 24–27, 2017. © 2017 ACM. ISBN 978-1-4503-5150-8/17/09. DOI: https://doi.org/10.1145/3122986.3123011. Pages 84-93.
PFLEGING et al. Multimodal Interaction in the Car-Combining Speech and Gestures on the Steering Wheel. Proceedings of the 4th International Conference on Automotive User Interfaces and Interactive Vehicular Applications (AutomotiveUI '12), October 17–19, 2012, Portsmouth, NH, USA. Copyright (c) 2012 ACM 978-1-4503-1751-1/12/10. Pages 155-162.

US 2015/0062168 A1 NG-THOW-HING (Honda) FIG 4 multimodal input for vehicle


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M LEVY whose telephone number is 571-270-3771.  The examiner can normally be reached on Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.